Citation Nr: 1107012	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  09-06 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1967 to September 
1970, and from July 1972 to August 1976.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a June 2008 rating decision by the above Department 
of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a June 2010 Travel Board 
hearing before the undersigned at the RO.  A hearing transcript 
is associated with the claims folder.

In May 2010, after receiving several statements from the Veteran 
wherein he contended that he was unemployable, the RO sent him a 
letter informing him that he met the schedular criteria for TDIU 
and should submit a VA Form 21-8940 to open a claim.  However, in 
light of the holding of the U.S. Court of Appeals for Veterans 
Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
issue of TDIU is appropriately considered during the 
determination of an increased rating claim and, therefore, the 
issues have been characterized as they appear on the first page 
of the present decision.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's PTSD 
has been productive of complaints including irritability, social 
isolation, occasional visual hallucinations, and suicidal 
ideation; upon objective evaluation, his speech and thought 
processes were been logical and coherent, there was no danger to 
self or others, he was able to attend to activities of daily 
living, there was no disorientation, and there were no reports of 
obsessional rituals or delusions.

2.  The Veteran has a single service-connected disability 
evaluated at 60 percent or higher, and is unemployable due to his 
service-connected PTSD.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 70 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a grant of a TDIU have been met.  
38 U.S.C.A. §§ 1110, 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

The Veteran's increased rating claim here arises from his 
disagreement with the initial evaluation following the grant of 
service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007), the Court held that, in cases where service connection 
has been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim has 
been more than substantiated, it has in fact been proven, thereby 
rendering section 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been fulfilled.  
Id. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  
Therefore, no further notice, beyond that afforded in the context 
of the Veteran's initial claim for service connection, is needed 
under the VCAA.

As to VA's duty to assist, the RO obtained service treatment 
records (STRs) and outpatient treatment records from the Phoenix 
VA Medical Center (VAMC), and the Veteran was afforded a VA 
examination in May 2008. 

The Board therefore finds that that no additional assistance is 
required to fulfill VA's duty to assist the appellant.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

With regard to the TDIU claim, in view of the disposition herein, 
discussion of notice and assistance procedures is unnecessary as 
any defect in the notice or assistance provided to the Veteran 
constituted harmless error.

II.  Increased Rating

A.  Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 
C.F.R. Part 4 (2010).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons used to support the conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the limitation 
of activity imposed by the disabling condition, and 38 C.F.R. § 
4.2, which requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a single, 
incomplete, or inaccurate report, and to enable VA to make a more 
precise evaluation of the disability level and any changes in the 
condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, as is the case here, consideration must be given 
as to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
In this case, the Veteran contends he is entitled to an initial 
evaluation in excess of 70 percent for PTSD.  The current 
evaluation is effective from September 25, 2007, the date on 
which the Veteran's claim of entitlement to service connection 
for PTSD was received.  

Such ratings are assigned pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  Under this general formula for rating 
mental disorders, a rating of 70 percent is assigned where there 
is occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, thinking 
or mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.

The next higher, and highest available, rating of 100 percent is 
assigned where there is total occupational and social impairment, 
due to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

The Board has reviewed the medical evidence covering the time 
period on appeal, and finds that the criteria for a higher 
evaluation have not been met.  Specifically, the requirements for 
a 100 percent schedular rating have not been demonstrated by the 
evidence.  

The evidence does not demonstrate gross impairment in thought 
processes or communication.  Indeed, the Veteran's treatment 
providers consistently note logical thought processes and no 
problems in communication.  Thought process was normal and 
coherent in June 2007, and insight and judgment were good.  
Speech was of normal rate and volume in August 2007.  Insight and 
judgment were intact in October 2007.  His thoughts were 
organized, speech was clear and coherent with normal rate and 
volume, and insight and judgment were intact in January 2008.  At 
the May 2008 VA examination, the Veteran was articulate, and he 
was able to reason abstractly; his speech was logical and goal-
directed with normal rate and tone.  His speech was of normal 
rate and volume in April 2010, with fair eye contact.  Insight 
and judgment were within normal limits.

Although the evidence shows the presence of visual hallucinations 
on isolated occasions, it does not demonstrate persistent 
delusions or hallucinations.  A June 2007 VAMC note indicates 
there were no perceptual disturbances, including hallucinations 
and illusions, and there was no unusual thought content.  The 
Veteran denied hallucinations and delusions in August 2007.  
However, in January 2008, he reported frequently seeing images of 
someone passing his door.  He denied any auditory hallucinations 
or tactical sensations.  The Veteran denied hallucinations and 
delusions the following month, and again at the May 2008 VA 
examination.  There was also no evidence of delusional thinking 
in May 2008.  He continued to deny hallucinations and delusions 
in August 2009 and April 2010.            

There is no evidence of grossly inappropriate behavior.  The 
Veteran was cooperative and reasonable at a June 2007 VAMC visit.  
In January 2008, the Veteran was cooperative, pleasant, and 
redirectable.  At the May 2008 VA examination, the Veteran's 
attention and concentration were within normal limits.  The Board 
also notes appropriate behavior at the June 2010 hearing.    

The Veteran has reported chronic suicidal ideation, but the 
evidence does not demonstrate persistent danger of hurting 
himself or others.  The Veteran reported passive suicidal 
ideation without a plan in June 2007.  He denied suicidal and 
homicidal ideation in August 2007, although it was noted that he 
almost killed his daughter when she woke him up during the 
previous summer.  He stated, however, that suicide was not an 
option because of his children.  In January 2008, the Veteran 
complained of ongoing chronic suicidal ideation with a plan to 
shoot himself, but he did not intend to commit suicide.  He 
denied homicidal ideation.  Moreover, the doctor noted that, from 
a clinical standpoint, there was no helplessness, hopelessness, 
or worthlessness, and the Veteran demonstrated future-oriented 
thoughts; thus, suicidal and homicidal ideation were clinically 
absent.  VAMC physicians continued to note the clinical absence 
of these symptoms, despite the Veteran's reported history.  The 
Veteran continued to report chronic suicidal ideation in May 
2008.  Then, in August 2009, December 2009, and April 2010, he 
denied any suicidal ideations.  In August 2009, the doctor noted 
that the Veteran's suicide risk was low to moderate in light of 
the Veteran's protective factors, which included family, 
consistent treatment, and no past suicide attempts.            

The evidence does not demonstrate intermittent inability to 
perform activities of daily living.  Grooming was described as 
appropriate in June 2007, and he was neat in appearance in 
January 2008.  He was neatly groomed and casually dressed at the 
May 2008 VA examination.  The Veteran also had an appropriate 
appearance at the June 2010 Board hearing.  

The Veteran has no disorientation to time or place.  A June 2007 
VAMC treatment note indicates he was oriented to person, place, 
and time.  He was also noted to be fully oriented at all of his 
regular treatment visits, including April 2008 and April 2010.  
Although the evidence demonstrates some short-term memory loss, 
it does not show memory loss for names of close relatives, own 
occupation, or own name.  Memory was intact in June 2007.  
However, the Veteran complained of short-term memory problems, as 
he forgot what he was talking about in the middle of 
conversations.  No problems were noted with his memory, however, 
at the May 2008 VA examination.  

The Veteran has clearly had difficulty maintaining employment due 
to his PTSD symptoms.  However, the evidence does not demonstrate 
total occupational and social impairment due to the above 
symptoms.  In August 2007, the Veteran said he was never able to 
keep a job, and that he had last worked 7 years ago.  At the May 
2008 VA examination, the Veteran said that he had never kept a 
job for more than 2 years over the past 30 years due to his rage 
and the "headaches" he caused on the job.  His employers became 
tired of his anger outbursts and his showing up at work with 
hangovers.  His mechanic license was pulled by the Federal 
Aviation Administration (FAA) in 2005.  He had not been employed 
since 2005.  Currently, he was living off credit cards and 
selling helicopter parts.  The Veteran testified in June 2010 
that his only work experience since separation from the military 
was with helicopters. 

As discussed below, the Board finds that the Veteran is entitled 
to a total rating based on individual unemployability.  However, 
the evidence does not show total social impairment under the 
Rating Schedule.  At the May 2008 VA examination, the Veteran 
said that he had bought land in an isolated part of Arizona in 
order to stay away from people.  His avoidant symptoms were 
primarily demonstrated in his inability to form relationships.  
He has rarely talked with his brother since his experiences in 
Vietnam, and his relationship with his children is distant, 
although it had improved over the past 2 years.  One of his 
daughters lived with him at the time, and another was supposed to 
move in shortly.  The Veteran reported that he was close with his 
ex-wife's stepsons; one of them lived with the Veteran, and he 
had regular contact with the other one.  Additionally, the 
Veteran went to dinner with his sister every Saturday.  At the 
2010 Board hearing, the Veteran said that he talked with his 
sister daily.  Thus, although the Veteran is socially isolative, 
he has been able to maintain close relationships with some of his 
family members.    

In summary, the Veteran's symptoms for the rating period on 
appeal do not meet the criteria for the next higher evaluation of 
100 percent.  Indeed, none of the symptoms listed in the 100 
percent rating category are present, as described above.  
Further, most of the symptoms have been consistent with the 
assigned evaluation of 70 percent.  For example, he reported 
suicidal ideation, depression, impaired impulse control, and 
inability to establish new relationships.  

Thus, based on the number of symptoms which are congruent with 
the current rating of 70 percent, the Board finds that the 
overall disability picture does not approximate the criteria for 
a 100 percent evaluation, and that the disability picture more 
nearly approximates the criteria required for the assigned 70 
percent rating, pursuant to 38 C.F.R. § 4.7.
  
In concluding that an increased disability rating in excess of 70 
percent is not warranted for this rating period, the Board has 
also relied, in part, upon the Veteran's Global Assessment of 
Functioning (GAF) scores assigned throughout the rating period on 
appeal.  The GAF is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health and illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994).  

The Veteran has consistently been assigned a GAF score of 45 by 
his treatment providers and at the 2008 VA examination.  Scores 
in the range of 41 to 50 represent serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).  The 
score assigned in this range accurately reflects the currently 
assigned 70 percent rating.  The Veteran's symptoms include 
suicidal ideation and difficulty keeping a job.  Thus, the GAF 
score of 45 is not a basis for an increased rating.    

The Board has also considered the statements of the Veteran's 
family and friends in reaching its conclusion.  In January 2008, 
a friend of the Veteran, D.M., wrote a letter in which she stated 
that the Veteran had extreme mood changes, and could become 
agitated, cruel, and down-hearted quickly, without any warning 
signs.  She wrote another letter in February 2009 wherein she 
stated that the Veteran was angry and ferocious without his 
medication, that he hardly showered, he talked to himself and 
imagined people on occasion, and that he had not worked for 
years.  His ex-wife wrote in December 2007 that he had evolved 
from being an easy-going, friendly man who enjoyed group 
activities to an often hostile, non-communicative, and anti-
social individual.  The Veteran's daughter wrote a letter in May 
2010 wherein she stated that she reported mood changes and angry 
outbursts.  The Board finds that the submissions by the Veteran's 
family and friends support the current rating, but do not warrant 
a rating in excess of 70 percent.  

Based upon the foregoing, the Board finds that the criteria have 
not been met for an increased rating for PTSD, for any part of 
the time period on appeal.  In reaching this conclusion, the 
benefit-of-the-doubt doctrine has been considered, but the 
preponderance of the evidence is against the claim for an 
increased rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53 (1990). 

In addition to the foregoing, the Board has considered whether 
the Veteran's service-connected PTSD warrants an increased rating 
on an extra-schedular basis.  The governing criteria for the 
award of an extra-schedular rating call for a finding that the 
case presents such an exceptional or unusual disability picture, 
with such related factors as marked inference with employment or 
frequent periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  In these 
instances, the RO is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, for assignment of an extra-schedular evaluation 
commensurate with average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  
Further, as described above, the schedular criteria for the 70 
percent rating category adequately account for the Veteran's 
symptoms.  Indeed, the Rating Schedule provides for a higher 
rating for symptoms more severe than those of the Veteran.  The 
Court has held that, "if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Thus, the evidence does not indicate that 
application of the regular schedular standards is rendered 
impracticable, and referral for consideration of an extra-
schedular evaluation under 38 C.F.R. § 3.321 is not warranted.

III.  Entitlement to TDIU

A.  Applicable Law

VA will grant a total disability evaluation for compensation 
purposes based on unemployability when the evidence shows that 
the veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his or her education and 
occupational experience, by reason of service-connected 
disability or disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, there 
shall be at least one disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent.  38 C.F.R. § 4.16(a).  For those veterans who fail to 
meet the percentage standards set forth in 38 C.F.R. § 4.16(a), 
total disability ratings for compensation may nevertheless be 
assigned when it is found that the service-connected disabilities 
are sufficient to produce unemployability; such cases should be 
referred to the Director, VA Compensation and Pension Service, 
for extra-schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither non-service-connected disabilities nor advancing 
age may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  For a 
veteran to prevail on a claim based on unemployability, it is 
necessary that the record reflect some factor which places the 
claimant in a different position than other veterans with the 
same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment because of 
economic circumstances is not enough.  A high rating in itself is 
a recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See Van 
Hoose, supra.  As noted, consideration may not be given to the 
impairment caused by non-service-connected disabilities.  See 38 
C.F.R. §§ 3.341, 4.16, 4.19.

As above, the Board has evaluated the entire record on appeal, 
and has resolved reasonable doubt in the Veteran's favor in 
reaching its determination.  See 38 U.S.C.A. § 7104(a); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 
(1990); Alemany, 9 Vet. App. at 519 (1996).

B.  Facts and Analysis
 
In this case, the Veteran contends that he is unable to secure 
gainful employment due to his service-connected PTSD.  
Specifically, at the June 2010 Board hearing, the Veteran 
testified that the helicopter repair business, in which he has 
had his sole work experience, is a relatively small community, 
and he has gained a reputation for having a bad attitude, ranting 
and raving, and taking medication which causes him to make 
errors.  The FAA took away his licenses after a helicopter he had 
worked on crashed and injured someone.  Moreover, no one will 
hire him.  

Currently, the Veteran has been awarded service connection for 
PTSD, with a 70 percent evaluation effective from September 25, 
2007.  Thus, the Veteran meets the threshold criteria for 
schedular consideration for a grant of TDIU under 38 C.F.R. 
§ 4.16(a), in that he has a single disability rated at 60 percent 
or higher.  

Further, the Board finds that the Veteran's service-connected 
PTSD alone is of sufficient severity to produce unemployability.  
His complaints of irritability and sudden angry outbursts are 
well-documented in the medical records, and supported by 
statements from the Veteran's friend, D.M., ex-wife, and 
daughter.  In addition, the Veteran's work experience has 
consistent solely of work with helicopters, and he has been 
rendered unable to work in that field due to his mood changes and 
the medication he takes for his PTSD.  Indeed, the FAA took away 
his licenses to work with helicopters, and he has been unemployed 
since 2005.  

Based on the foregoing, the Board finds that, separate and apart 
from the Rating Schedule criteria, the evidence of record 
demonstrates that the Veteran's service-connected disability - 
namely, PTSD - has rendered him unable to secure and follow 
substantially gainful employment.  Accordingly, the Board finds 
that a grant of TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 


ORDER

Entitlement to an initial evaluation in excess of 70 percent for 
posttraumatic stress disorder is denied.  

A TDIU is granted.


____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


